Title: Thomas Jefferson to John Vaughan, 7 April 1816
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello Apr. 7. 16.
          
          Your favor of Mar. 13. has been duly recieved. I forwarded to mr Appleton a duplicate of the letter I inclosed to you by a gentleman going direct to Paris, from whence he would forward it to Leghorn.owing to mr Dufief a balance of 24. D 68 c I have taken the liberty of inclosing him a draught on you for that sum.you will perhaps have seen that our late legislature has taken up the subject of public improvement with great spirit, and I hope they will pursue it. an University for the sciences, district colleges for classical education, and elementary schools in every county, Astronomical, geometrical, topographical, & mineralogical surveys of the state, with roads and canals are provided for. all this undertaken while  paying five times higher taxes than ever were paid in the state before, shews that the spirit of the state is roused, and taking an excellent direction. ever & affectionately your’s
          Th: Jefferson
        